



Exhibit 10.1






Choice Hotels International, Inc.


2017 Long-Term Incentive Plan








--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
 
 
 
Page


ARTICLE I
 PURPOSE AND EFFECTIVE DATE
1


1.01
Purpose
1


1.02
Effective Date and Duration of Plan
1


ARTICLE II
DEFINITIONS
1


ARTICLE III
STOCK SUBJECT TO PLAN
4


3.01
Stock Subject to Plan
4


3.02
Reallocation and Share Usage
5


ARTICLE IV
ADMINISTRATION
5


4.01
Administration
5


ARTICLE V
ELIGIBILITY FOR GRANTS AND AWARDS
7


5.01
Eligibility
7


5.02
Grants and Awards
7


5.03
Grants to Foreign Nationals
7


ARTICLE VI
OPTIONS
8


6.01
Award
8


6.02
Share Price
8


6.03
Special Rules for Incentive Stock Options
8


6.04
Vesting
8


6.05
Maximum Option Period
8


6.06
Nontransferability
9


6.07
Termination of Employment
9


6.08
Exercise
9


6.09
Payment
10


6.10
Shareholder Rights
10


6.11
Disposition of Stock
10


ARTICLE VII
STOCK AWARDS
10


7.01
Award
10


7.02
Vesting
10


7.03
Shareholder Rights
11


ARTICLE VIII
STOCK UNIT AND SAR AWARDS
11


 
 
 



i

--------------------------------------------------------------------------------





 
TABLE OF CONTENTS
 
 
(continued)
 
Page
 
 
8.01
Award
11


8.02
Provisions Applicable to SARs
12


8.03
Payment
12


8.04
Shareholder Rights
12


8.05
Nontransferability
13


8.06
Forfeiture of Stock Unit Awards
13


ARTICLE IX
QUALIFIED PERFORMANCE-BASED AWARDS
13


9.01
Scope and Purpose
13


9.02
Applicability
13


9.03
Awards
13


9.04
Establishment of Performance Goals
14


ARTICLE X
DEFERRAL OF PAYMENTS
15


10.01
Deferral Elections
15


10.02
Deferral Account
16


10.03
Applicable Legal Requirements
16


ARTICLE XI
ADJUSTMENTS
16


11.01
Adjustments for Changes in Capital Structure
16


ARTICLE XII
CHANGE IN CONTROL
17


12.01
Change of Control
17


12.02
Vesting Upon a Change in Control
17


ARTICLE XIII
OTHER PROVISIONS FOR GRANTS AND AWARDS
19


13.01
Tax Withholding Requirements
19


13.02
Withdrawal
19


13.03
Forfeiture Upon Termination For Cause
19


13.04
Registration, Listing and Qualification of Stock
19


13.05
Corporate Restrictions
20


13.06
Investment Representations
20


13.07
Registration
21


13.08
Transferability of Options, Stock Awards and Phantom Shares
21


13.09
Applicable Legal Requirements
21





ii

--------------------------------------------------------------------------------





 
TABLE OF CONTENTS
 
 
(continued)
 
Page
 
 
ARTICLE XIV
AMENDMENT AND TERMINATION
21


14.01
Amendment
21


14.02
Termination
22


ARTICLE XV
GENERAL PROVISIONS
22


15.01
 Government Regulations
22


15.02
Claw-back/Recoupment Policy
22


15.03
Unfunded Plan
22


15.04
Effect on Employment and Service
22


15.05
Costs and Expenses
22


15.06
Proceeds from Sale of Stock
22


15.07
Governing Law
23


15.08
Rules of Construction
23


15.09
Invalidity
23


 
 
 





iii

--------------------------------------------------------------------------------






CHOICE HOTELS INTERNATIONAL, INC.
2017 LONG-TERM INCENTIVE PLAN
ARTICLE I
PURPOSE AND EFFECTIVE DATE
1.01    Purpose. The purpose of the Choice Hotels International, Inc. 2017
Long-Term Incentive Plan is to provide to eligible employees, officers and
directors who are primarily responsible for the continued growth and success of
Choice Hotels International, Inc. an opportunity to increase their (or acquire
a) proprietary interest in the Company. The Plan also enables the Company to
continue to attract, retain and reward the best available talent for the
Company’s continued profitable performance.
1.02    Effective Date and Duration of Plan. Unless terminated earlier by the
Board, this Plan is effective until April 21, 2025. Any Awards that are made
under the Plan prior to the termination date shall continue in effect in
accordance with the terms of the Agreement after that date.
ARTICLE II
DEFINITIONS
2.01    Affiliate means any corporation, partnership, limited liability company,
limited liability partnership, business trust, or other entity controlling,
controlled by or under common control with the Company. Notwithstanding the
preceding sentence, except as otherwise provided by the Committee, this term
shall not include any entity of which at least fifty percent (50%) of the
combined voting power of the entity’s outstanding securities is owned, directly
or indirectly, by the Bainum Family Group.
2.02    Agreement means a written or electronic agreement (including any
amendment or supplement thereto) between the Company and a Participant, or a
notice from the Company to a Participant, specifying the terms and conditions of
an Award granted to such Participant.
2.03    Award means any Stock Award, Stock Unit, Option, or SAR granted under
the Plan.
2.04    Bainum Family Group means (a) Stewart Bainum, Sr., his wife, their
lineal descendants (and their spouses so long as they remain spouses) and the
estate of any of the foregoing persons, and (b) any partnership, trust,
corporation or other entity to the extent any shares (or their equivalent) of
such entity are considered to be beneficially owned by any person or estate
referred to in subsection (a) above.
2.05    Board means the Board of Directors of the Company.
2.06    Cause means (i) dishonesty; (ii) gross negligence or willful misconduct;
(iii) fraudulent or unethical conduct; (iv) unreasonable neglect or refusal to
perform the Participant’s duties; (v) Participant’s unauthorized use for his or
her own benefit or transfer to a third-party of any confidential or proprietary
information of the Company or any Affiliate, (vi) a breach of the terms of
Participant’s employment or other agreement with the Company (or any Affiliate);
(vii) a


1

--------------------------------------------------------------------------------





violation of the established policies of the Company (or any Affiliate); (viii)
conduct constituting a felony or other crime involving moral turpitude; or (ix)
willful or malicious conduct which causes injury to the Company’s (or an
Affiliate’s) business or reputation or otherwise adversely affects the interests
of the Company or an Affiliate. If an Employee has an employment or severance
agreement that contains a definition of “cause”, that definition shall supersede
and replace the foregoing definition.
2.07    Change in Control means the earliest date on which:
(a)    There shall be a change in the ownership or control of the Company
effected through either the acquisition, directly or indirectly, by any person
or group of persons acting in concert (other than (i) the Company or any
Affiliate, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any Affiliate, or (iii) the Bainum
Family Group) of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934) of securities possessing more than fifty (50%)
percent of the combined voting power of the Company’s outstanding securities
pursuant to a tender or exchange offer made directly to the Company’s
stockholders or otherwise, who do not own fifty percent (50%) on the date this
Plan is adopted;
(b)    There is a consolidation or merger of the Company with another entity
(other than an Affiliate) in which the Company’s shareholders (determined as of
immediately prior to the consummation of the consolidation or merger) own
(directly or indirectly) less than fifty percent (50%) of the shares of the
surviving entity;
(c)    The complete liquidation or dissolution of the Company;
(d)    The sale or other disposition of all or substantially all of the assets
of the Company to another person or entity (other than an Affiliate).
(e)    The date as of which less than fifty percent (50%) of the Company’s Board
is no longer made up of individuals who were, as of the date this Plan was
approved by the stockholders, members of that Board (the “Incumbent Board”),
provided, however, that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least
fifty percent (50%) of the Incumbent Board, such new Director shall, for
purposes of the Plan, be considered as a member of the Incumbent Board
(excluding any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board).
Notwithstanding the foregoing, in the event that the Bainum Family Group cease
(in the aggregate) to own, directly or indirectly, at least thirty-three percent
(33%) of the combined voting power of the Company’s outstanding securities,
“fifty percent (50%)” shall be replaced by “thirty-three percent (33%)” wherever
it appears in subsection (a) above.
2.08    Code means the Internal Revenue Code of 1986, as amended from time to
time.
2.09    Committee means the Committee or Committees referred to in Section 4.01
of the Plan; provided, that the Board may, in its sole discretion consistent
with applicable law, act in the place of the Committee in making Awards or
taking any other actions hereunder. If at any time no


2

--------------------------------------------------------------------------------





Committee shall be in office or exist, the functions of the Committee specified
in the Plan shall be exercised by the Board.
2.10    Company means Choice Hotels International, Inc., a Delaware corporation,
or any successor corporation.
2.11    Covered Employee means an employee who is a “covered employee” within
the meaning of Section 162(m) of the Code.
2.12    Director means a member of the Board or the board of directors (or other
governing board) of any Subsidiary.
2.13    Disability means total and permanent disability as defined in Section
22(e)(3) of the Code.
2.14    Employee means all persons employed as an employee by the Company or any
Subsidiary, whether full-time or part-time.
2.15    Exchange Act means the Securities Exchange Act of 1934, as amended, and
in effect.
2.16    Fair Market Value means, on any given date, the value of a Share as
determined by the Committee in good faith. Unless otherwise determined by the
Committee, the Fair Market Value of a Share as of any date is the amount equal
to the closing price reported on the New York Stock Exchange (or on any other
national securities exchange, including the Nasdaq National Market, on which the
Stock is then listed) for that date or, if no Shares were traded on that date,
the mean between the high and low prices as reported for the first day prior
thereto in which Shares were traded. Notwithstanding the foregoing, the
Committee shall, to extent that Section 409A of the Code applies, use a
valuation methodology that meets the requirements of Section 409A.
2.17    Grant Date means the date on which an Award is approved by the Committee
or such later date as may be directed by the Committee.
2.18    Incentive Stock Option means any Option granted under this Plan that
qualifies as an “incentive stock option” under Section 422 of the Code.
2.19    Nonqualified Stock Option means any Option granted under this Plan that
does not qualify as an “incentive stock option” under Section 422 of the Code.
2.20    Option means an option that entitles the holder to purchase from the
Company a stated number of Shares at the Option Price set forth in an Agreement.
2.21    Option Price means the per-Share price at which a Share may be purchased
under an Option or, in the case of a SAR, the per-Share price specified in the
SAR Agreement.
2.22    Participant means an Employee or Director who is selected by the
Committee in accordance with Article V to receive an Award.
2.23    Performance Goals means the written goals established by the Committee
for a Performance Period as provided in Section 9.04.
2.24    Performance Period means a period of time selected by the Committee over
which the attainment of one or more Performance Goals will be measured.


3

--------------------------------------------------------------------------------





2.25    Plan means the Choice Hotels International, Inc. 2017 Long-Term
Incentive Plan.
2.26    Prior Plan means the Amended and Restated Choice Hotels International,
Inc. 2006 Long-Term Incentive Plan.
2.27    Qualified Performance-Based Awards means those Stock Awards and Stock
Unit Awards intended to qualify as “performance-based compensation” under
Section 162(m) of the Code as provided in Article IX of the Plan.
2.28    Securities Act means the Securities Act of 1933, as amended and in
effect.
2.29    Share means one share of Stock, as adjusted in accordance with Section
11.01.
2.30    Stock means the common stock of the Company.
2.31    Stock Appreciation Right or SAR means a right to receive payment of the
amount by which the Fair Market Value of a Share on the last trading day
preceding the date of exercise exceeds the Option Price.
2.32    Stock Award means Stock awarded to a Participant under Article VII.
2.33    Stock Unit means a bookkeeping entry representing the equivalent of one
Share.
2.34    Stock Unit Award means Stock Units awarded to a Participant under
Article VIII.
2.35    Subsidiary means any entity in which the Company owns directly or
indirectly 50% or more of the voting stock or membership interests.
2.36    Ten Percent Shareholder means an individual who owns more than ten
percent of the total combined voting power of all classes of stock of the
Company or an Affiliate as provided in Section 422(b)(6) of the Code.
ARTICLE III
STOCK SUBJECT TO PLAN
3.01    Stock Subject to Plan.
(a)    Subject to the provisions of Section 11.01, the maximum number of Shares
for which Awards may be granted pursuant to this Plan is the sum of (i) two
million five hundred thousand (2,500,000) Shares, plus (ii) the number of Shares
available for future awards under the Prior Plan as of April 21, 2017, plus
(iii) the number of Shares related to awards outstanding under the Prior Plan as
of April 21, 2017, that thereafter terminate by expiration or forfeiture,
cancellation or otherwise without the issuance of such Shares.
(b)    Subject to the provisions of Section 11.01, the maximum number of Shares
that may be issued as Stock Awards or Stock Unit Awards is 2,300,000 Shares.
(c)    Subject to the provisions of Section 11.01, the maximum number of Shares
for which Incentive Stock Options may be granted pursuant to this Plan is
1,500,000 Shares.


4

--------------------------------------------------------------------------------





(d)    The Shares that may be issued or delivered under the Plan may, as
determined by the Committee from time to time, be authorized but unissued
Shares, reacquired Shares or both.
3.02    Reallocation and Share Usage. If (a) an Option or SAR granted under the
Plan or the Prior Plan is terminated, in whole or in part, for any reason other
than its exercise, (b) any other Award granted under the Plan or Prior Plan is
forfeited, in whole or in part, or (c) an Award granted under the Plan or Prior
Plan is settled in cash, the number of Shares allocated to the terminated,
forfeited or cash-settled Award shall again be available for Awards under this
Plan. Notwithstanding anything herein to the contrary, Shares subject to an
Award under the Plan or Prior Plan may not again be made available for issuance
under Awards if such shares are: (i) shares that were subject to a Stock-settled
Stock Appreciation Right or Option and that were not issued upon the net
settlement or net exercise of such Stock Appreciation Right or Option, or (ii)
shares delivered to or retained by the Company to pay the Option Price or
withholding taxes related to an Award. Awards that can only be settled in cash
shall not count against the maximum number of shares for which Awards may be
granted.
ARTICLE IV
ADMINISTRATION
4.01    Administration.
(a)    The Plan shall be administered by the Compensation Committee of the Board
(or other committee or subcommittee designated by the Board from time to time in
its sole discretion). Members of the Committee shall serve for such period of
time as the Board may determine and shall be subject to removal by the Board at
any time. The Committee’s composition may be structured so that (i) Awards to
persons who are subject to Section 16 of the Exchange Act are exempt from
liability under Section 16(b) of that Act, (ii) Awards to Covered Employees can
be structured to qualify as performance-based compensation as provided under
Section 162(m) of the Code, and (iii) the members of the Committee meet the New
York Stock Exchange requirements for independence.
(b)    Notwithstanding subsection (a), the Board may, at any time, otherwise
exercise any of the powers and responsibilities assigned to the Committee under
the Plan, and when so acting, all applicable Plan provisions pertaining to the
Committee shall apply. Awards to non-employee Directors shall be made solely by
non-employee Directors.
(c)    The Committee shall have the authority to grant Awards upon such terms
(not inconsistent with the provisions of this Plan), as the Committee may
consider appropriate. Such terms may include conditions (in addition to those
contained in this Plan) on the exercisability of all or any part of an Option or
SAR or on the exercisability, transferability or forfeitability of a Stock Award
or Stock Unit Award. Notwithstanding any such condition, the Committee may
accelerate the time at which any Option or SAR may be exercised, or the time at
which a Stock Award or Stock Unit Award may become transferable or
nonforfeitable or settled.
(d)    The Committee shall hold its meetings at such times and places as may be
determined by the Committee Chairman. A majority of the Committee shall
constitute a quorum.


5

--------------------------------------------------------------------------------





All actions of the Committee shall be taken by a majority of the members at a
meeting duly called by its Chairman; provided, however, any action taken by a
written document signed by a majority of the members of the Committee shall be
as effective as action taken by the Committee at a meeting duly called and held.
(e)    Subject to the express provisions of this Plan, the Committee shall have
complete authority to (i) interpret all provisions of this Plan; (ii) prescribe
the terms of any Agreement (which need not be identical), (iii) adopt, amend,
and rescind rules and regulations pertaining to the administration of the Plan,
(iv) amend any Agreement, (v) correct any defect, supply any omission, or
reconcile any inconsistency in the Plan or any Agreement, (vi) determine which
persons are Participants, to which of such Participants, if any, Awards shall be
granted hereunder and the timing of any such Awards, (vii) grant Awards to
Participants and determine the terms and conditions thereof, including the
number of Shares subject to Awards and the Option Price for, or purchase price
of, such Shares and the circumstances under which Awards become exercisable or
vested or are forfeited or expire, which terms may but need not be conditioned
upon the passage of time, continued employment, the satisfaction of performance
criteria, the occurrence of certain events, or other factors, (viii) establish
and verify the extent of satisfaction of any performance goals or other
conditions applicable to the grant, issuance, exercisability, vesting and/or
ability to retain any Award, (ix) determine whether, and the extent to which,
adjustments are required pursuant to Section 11.01 and (x) make all other
determinations necessary or advisable in administering this Plan.
(f)    The Committee shall also have the discretion to determine the effect upon
an Award and upon an individual’s status as an employee under the Plan
(including whether a Participant shall be deemed to have experienced a
termination of employment or other change in status) and upon the vesting,
expiration or forfeiture of an Award in the case of (i) any individual who is
employed by an entity that ceases to be a Subsidiary of the Company, (ii) any
leave of absence approved by the Company or a Subsidiary, (iii) any transfer
between locations of employment with the Company or a Subsidiary or between the
Company and any Subsidiary or between any Subsidiaries, (iv) any change in the
Participant’s status from an employee to a consultant or member of the Board of
Directors, or vice versa, and (v) at the request of the Company or a Subsidiary,
any employee who becomes employed by any partnership, joint venture, corporation
or other entity not meeting the requirements of a Subsidiary. Notwithstanding
the above, in the event that a payment to an individual is subject to Section
409A and such payment is to be made in connection with a “termination of
employment” of such individual, such payment will only be made when and to the
extent that the individual has incurred a “separation from service” under
Section 409A (and any regulations thereunder).
(g)    The express grant in the Plan of any specific power to the Committee
shall not be construed as limiting any power or authority of the Committee under
the Plan. Any decision made, or action taken, by the Committee in connection
with the administration of this Plan shall be final and conclusive on all
affected parties. The Committee shall consider such factors as it deems
relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select. A Participant or
other holder of an Award may contest a decision or action by the Committee with


6

--------------------------------------------------------------------------------





respect to such person or Award only on the grounds that such decision or action
was arbitrary or capricious or was unlawful, and any review of such decision or
action shall be limited to determining whether the Committee’s decision or
action was arbitrary or capricious or was unlawful. Neither the Committee nor
any Employee or Director shall be liable for any act done in good faith with
respect to this Plan or any Agreement or Award.
ARTICLE V
ELIGIBILITY FOR GRANTS AND AWARDS
5.01    Eligibility. Any Employee or Director is eligible to receive an Award
under this Plan. The Committee shall have full discretionary authority to
determine the persons to whom Awards will be made and the time or times at which
such grants will be made.
5.02    Grants and Awards.
(a)    The Plan is intended to permit the grant of (i) both Incentive Stock
Options and Nonqualified Stock Options, (ii) SARs, (iii) Stock Awards and (iv)
Stock Unit Awards; provided, that Incentive Stock Options may only be granted to
Employees.
(b)    The grant of an Award under this Plan shall be entirely in the discretion
of the Committee and nothing in the Plan shall be construed as giving any
Employee, Director or other person any right receive any Award.
(c)    The Committee may accept the cancellation of outstanding Awards and grant
new Awards for the same or different number of shares (if applicable) and under
the same or different terms and conditions. Notwithstanding the preceding
sentence, except as otherwise provided in Section 11.01, the Committee may not,
without stockholder approval, either (i) reduce the Option Price of an Option or
SAR, (ii) amend or cancel an Option or SAR for the purpose of re-pricing,
replacing or re-granting such Option or SAR with an exercise price that is less
than the original exercise price of such Option or SAR, (iii) take any other
action that (whether in the form or an amendment, cancellation or replacement
grant) that has the effect of re-pricing an Option or SAR, or (iv) substitute,
replace or exchange an Option for any other Award or cash if the Option Price
exceeds Fair Market Value.
(d)    Options shall not be granted under the Plan in consideration for and
shall not be conditioned upon the delivery of Shares to the Corporation in
payment of the exercise price and/or tax withholding obligation under any other
employee stock option.
5.03    Grants to Foreign Nationals. The Committee may grant Options or make
other Awards under the Plan to eligible individuals who are foreign nationals on
such additional or different terms and conditions as may, in the sole judgment
of the Committee, be necessary or appropriate to comply with the provisions of
any applicable laws of a foreign country.


7

--------------------------------------------------------------------------------





ARTICLE VI
OPTIONS
6.01    Award.
(a)    In accordance with Article V, the Committee may (i) designate each
individual to whom an Option is to be granted, (ii) specify the type of Option
being granted and the number of Shares covered by each such Award, and (iii)
establish the Option Price and such other terms and conditions as it may deem
appropriate for each Option consistent with the Plan. The terms and conditions
of any Option granted under the Plan shall be set forth in an Agreement.
(b)    Subject to adjustment under Section 11.01, in no event may the number of
Shares covered by all Option Awards granted in any calendar year to any one
Employee exceed 250,000 or to any one non-Employee Director exceed 10,000.
(c)    No Option that is intended to be an Incentive Stock Option shall be
invalid for failure to qualify as such and the Company shall honor any such
Option as a Nonqualified Stock Option.
6.02    Share Price. The Option Price shall be determined by the Committee, but
shall not be less than the Fair Market Value of a Share as of the Grant Date;
provided, however, that the Option Price with respect to an Option that is
granted in connection with a merger or other acquisition as a substitute or
replacement award for options held by optionees of the acquired entity may be
less than the Fair Market Value of the Shares on the date such Option is granted
if such Option Price is based on a formula set forth in the terms of the options
held by such optionees or in the terms of the agreement providing for such
merger or other acquisition. If an Incentive Stock Option is granted to an
individual who is a Ten Percent Shareholder on the Grant Date, the purchase
price of the Shares subject to such Option shall not be less than 110% of the
Fair Market Value as of the Grant Date.
6.03    Special Rules for Incentive Stock Options.
(a)    The aggregate Fair Market Value (determined as of an Option’s Grant Date)
for all Incentive Stock Options granted under the Plan (and all other plans of
the Company and its Affiliates) that are first exercisable by a Participant in a
calendar year shall not exceed $100,000.
6.04    Vesting. Except as otherwise provided in this Plan or by the Committee,
a Participant shall only be entitled to exercise an Option at such time or times
as set forth in the applicable Agreement. In no event shall an Option vest in
full in less than one year from the Grant Date. Unless provided otherwise in the
applicable Agreement, to the extent that the Committee determines that an
approved leave of absence or employment on a less than full-time basis is not a
termination of employment, the vesting period and/or exercisability of an Option
may be adjusted by the Committee during or to reflect the effects of any period
during which the Participant is on an approved leave of absence or is employed
on a less than full-time basis.
6.05    Maximum Option Period. The maximum period during which an Option may be
exercised shall be determined by the Committee, except that no Incentive Stock
Option or Nonqualified Stock Option shall be exercisable for a period of more
than ten years from the date


8

--------------------------------------------------------------------------------





such Option was granted; provided, that the maximum period in which an Option
may be exercised shall be five years in the case of an Incentive Stock Option
granted to an individual who on the Grant Date is a Ten Percent Shareholder.
6.06    Nontransferability. Except as provided in Section 13.08, each Option
granted under this Plan shall be nontransferable except by will or by the laws
of descent and distribution and during the lifetime of the Participant to whom
the Option is granted, the Option may be exercised only by the Participant (or
the Participant’s personal representative). No right or interest of a
Participant in any Option shall be liable for, or subject to, any lien,
obligation, or liability of such Participant.
6.07    Termination of Employment.
(a)    Except as provided in subsections (b) or (c) below and Section 13.03, in
the event a Participant ceases to be an Employee or Director, the Participant
may, to the extent he or she was otherwise entitled to exercise any Options at
the date of termination, exercise any Options for a period of ninety (90) days
(or other period provided in the Agreement or by the Committee) following the
date the Participant ceases to be such (but in no event later than the
expiration date of such Option as set forth in the Agreement). To the extent
that the Participant was not entitled to exercise the Option as of the date he
or she ceases to be an Employee or Director, the Option shall (except as
otherwise provided in the Agreement or by the Committee) shall automatically
terminate at that time.
(b)    In the event a Participant ceases to be an Employee or Director due to
Disability, the Participant may, to the extent he or she otherwise was entitled
to exercise any Options at the date of such termination, exercise the Option for
a period of twelve (12) months (or other period provided in the Agreement or by
the Committee) following date he or she ceases to be such (but in no event later
than the expiration date of such Option as set forth in the Agreement). To the
extent that the Participant was not entitled to exercise the Option at the date
of his or her termination as an Employee or Director, the Option shall (except
as otherwise provided in the Agreement or by the Committee) automatically
terminate at that time.
(c)    In the event that a Participant dies while an Employee or Director, any
Options held by the Participant at death may, to the extent the Participant
would have otherwise been entitled to exercise the Option at the date of death,
be exercised by the Participant’s estate or by any person who acquired the right
to exercise the Option by bequest or inheritance (the “Option Beneficiary”) for
a period of twelve (12) months (or other period provided in the Agreement or by
the Committee) following date of death (but in no event later than the
expiration date of such Option as set forth in the Agreement). To the extent
that, at the time of death, the Participant was not entitled to exercise the
Option, the Option shall (except as otherwise provided in the Agreement or by
the Committee) automatically terminate at that time.
6.08    Exercise. Subject to the other provisions of this Plan and the
applicable Agreement, an Option may be exercised in whole at any time or in part
from time to time at such times and in compliance with such requirements as may
be set out in the Agreement or established by the Committee. An Option granted
under this Plan may be exercised with respect to any number of whole Shares less
than the full number for which the Option could be exercised. A partial exercise


9

--------------------------------------------------------------------------------





of an Option shall not affect the right to exercise the Option from time to time
in accordance with this Plan and the applicable Agreement with respect to the
remaining shares subject to the Option.
6.09    Payment.
(a)    Except as otherwise provided in the Agreement or by the Committee,
payment of the Option Price shall be made in cash or a cash equivalent
acceptable to the Committee. To the extent provided in the Agreement or
permitted by the Committee, payment of all or part of the Option Price may be
made by surrendering Stock to the Company or through withholding of Shares
otherwise deliverable upon exercise of the Option. If Stock is used to pay all
or part of the Option Price, the sum of the cash (and cash equivalent) and the
Fair Market Value (determined as of the last trading day preceding the date of
surrender) of the surrendered Shares must not be less than the total Option
Price of the Shares for which the Option is being exercised.
(b)    To the extent permitted in the Agreement or by the Committee, an Option
may, in accordance with such rules and procedures as may be established by the
Committee, be exercised through a cashless exercise procedure involving a broker
or dealer to pay the Option Price and/or to satisfy any withholding tax
obligations related to the Option.
6.10    Shareholder Rights. No Participant shall have any rights as a
shareholder to Shares subject to an Option until the date the Shares for which
an Option has been exercised have been issued to the Participant.
6.11    Disposition of Stock. A Participant shall notify the Company of any sale
or other disposition of Shares acquired pursuant to an Incentive Stock Option if
such sale or disposition occurs (i) within two years of the grant of an Option
or (ii) within one year of the issuance of the Stock to the Participant. Such
notice shall be in writing and directed to the Secretary of the Company (or the
Secretary’s designee).
ARTICLE VII
STOCK AWARDS
7.01    Award.
(a)    In accordance with Article V, the Committee may (i) designate each
individual to whom a Stock Award is to be made, (ii) specify the number of
Shares covered by each such Award and (iii) establish such other terms and
conditions as it may deem appropriate for each Award. If, as a condition for a
Stock Award, the Participant is required to make payment for the awarded Shares,
such purchase price shall be paid as provided in the Agreement. The terms and
conditions of any Stock Award under the Plan shall be set forth in an Agreement.
(b)    Subject to the provisions of Section 11.01, in no event may the number of
Shares covered by all Stock Awards granted in any calendar year to any one
Employee exceed 250,000 or to any one non-Employee Director exceed 10,000.
7.02    Vesting.
(a)    Except as otherwise provided by the Committee, a Participant’s rights in
a Stock Award shall be forfeitable or otherwise restricted for such period of
time, until the satisfaction


10

--------------------------------------------------------------------------------





of such performance conditions or until the satisfaction of such other
conditions or requirements as may be set forth in the Agreement.
(b)    Except as provided in the Agreement or by the Committee, a nonvested
Stock Award shall terminate and be forfeited as of the date the Participant
ceases to be an Employee or Director.
(c)    Stock Awards granted pursuant to this Section 7 and Stock Units granted
pursuant to Section 8 that, in either case, vest solely by the passage of time
shall not vest in full in less than one (1) year from the Grant Date; provided,
however, that (i) up to five percent of the shares available for issuance under
this Plan, may be granted pursuant to this Plan without being subject to the
foregoing restrictions, and (ii) any dividends or dividend equivalents issues in
connection with any Awards granted at any time under this Plan shall not be
subject to or counted for either these restrictions or this five percent limit.
The foregoing five percent limit shall be subject to the adjustment provisions
of Section 11.01 and the share usage rules of Section 3.01 and 3.02. Stock
Awards and Stock Units that in either case vest by achieving performance targets
shall not vest in full in less than one (1) year from the Grant Date. If the
Board accelerates vesting of Stock Awards or Stock Units, except in the case of:
(1) a Participant’s death or disability, or (2) as specified in Article 12, the
shares subject to such Stock Award or Stock Units shall be deducted from the
five percent limitation.
7.03    Shareholder Rights. Except as otherwise provided in the Agreement,
during the period that the Shares granted pursuant to a Stock Award are
forfeitable, a Participant shall have all rights of a shareholder with respect
to such Shares (unless and until forfeited), including the right to receive
dividends and vote the Shares; provided, however, that during such period (i) a
Participant may not (except as provided in Section 13.08) sell, transfer,
pledge, exchange, hypothecate, or otherwise dispose of Shares granted pursuant
to a Stock Award, (ii) the Company shall retain custody of the Shares granted
pursuant to a Stock Award, and (iii) the Participant shall deliver to the
Company a stock power (endorsed in blank) or take such other actions as may be
required by the Committee with respect to each Stock Award. The Committee will
determine whether any dividends or distributions for such Shares will be
automatically reinvested in additional Shares and subject to the same
restrictions on transferability as the Stock Award with respect to which they
were distributed or whether such dividends or distributions will be paid in
cash. The preceding limitations shall cease to apply as of the date the Shares
subject to the Stock Award become transferable and cease to be forfeitable.
ARTICLE VIII
STOCK UNIT AND SAR AWARDS
8.01    Award.
(a)    In accordance with the provisions of Article V, the Committee may (i)
designate each individual to whom an Award of Stock Units or SARs is to be made,
(ii) specify the number of Shares covered by each such Award and (iii) establish
such other terms and conditions as it may deem appropriate for each Award. The
terms and conditions of any such award under the Plan shall be set forth in an
Agreement. Stock Units shall be subject to the vesting provisions set forth in
Section 7.02 above.


11

--------------------------------------------------------------------------------





(b)    Subject to the provisions of Section 11.01, in no event may the number of
Shares covered by all Stock Unit Awards granted in any calendar year to any one
Employee exceed 250,000 or to any one non-Employee Director exceed 10,000 or the
number of Shares covered by all SARs granted in any calendar year to any one
Employee exceed 250,000 or to any one non-Employee Director exceed 10,000.
8.02    Provisions Applicable to SARs.
(a)    SARs may be granted to Participants from time to time either in tandem
with or as a component of other Awards granted under the Plan (“tandem SARs”) or
not in conjunction with other Awards (“freestanding SARs”) and may, but need
not, relate to a specific Option granted under Section 6.01. Any SAR granted in
tandem with an Award may be granted at the same time such Award is granted or at
any time thereafter before exercise or expiration of such Award. All tandem SARs
shall have the same Option Price, vesting, exercisability, forfeiture and
termination provisions as the Award to which they relate.
(b)    Subject to the other provisions of this Plan and the applicable
Agreement, a freestanding SAR may be exercised in whole at any time or in part
from time to time at such times and in accordance with such requirements as may
be set out in the Agreement or established by the Committee; provided that a
freestanding SAR may only be exercised when the value of a Share exceeds the
per-Share Option Price and in no event shall a freestanding SAR vest in full in
less than one year from the Grant Date.
(c)    A freestanding SAR granted under this Plan may be exercised with respect
to any number of whole Shares less than the full number for which the
freestanding SAR could be exercised. A partial exercise of a freestanding SAR
shall not affect the right to exercise the SAR from time to time in accordance
with this Plan and the applicable Agreement with respect to the remaining shares
subject to the freestanding SAR.
(d)    To the extent not previously exercised, all vested freestanding SARs
shall (except as otherwise provided in the Agreement) automatically be exercised
on the last trading day prior to expiration, unless the Participant instructs
the Company otherwise in writing before that date.
(e)    In addition, all freestanding SARs shall be granted subject to the same
terms and conditions applicable to Options as set forth in Sections 6.02, 6.05
and 6.07.
8.03    Payment. The amount payable under a Stock Unit Award or SAR may be paid
or settled (i) by the Company by issuing Stock (in whole Shares) and cash for
any fractional Share, (ii) in cash or (iii) in a combination thereof. Unless
otherwise deferred pursuant to an election under Article X, the amount payable
under a Stock Unit Award shall be paid to a Participant within thirty (30)
business days following the date on which the Stock Unit Award became vested.
However, if such thirty (30) business day period extends over two calendar
years, then the payment of the Performance Share Award will be made in the
second such calendar year.
8.04    Shareholder Rights. No Participant shall, as a result of receiving an
Award of Stock Units, have any rights as a shareholder until and to the extent
the Shares are issued to a Participant as payment of a Stock Unit Award, except
that the Committee may authorize dividend equivalent


12

--------------------------------------------------------------------------------





accruals with respect to such Awards which will only be paid at such time as the
underlying Stock Unit Award vests.
8.05    Nontransferability. Except as provided in Section 13.08, Stock Unit
Awards and SARs granted under this Plan shall be nontransferable except by will
or by the laws of descent and distribution. No right or interest of a
Participant in any Stock Unit Award or SAR shall be liable for, or subject to,
any lien, obligation, or liability of such Participant.
8.06    Forfeiture of Stock Unit Awards. Except as provided in the Agreement or
by the Committee, a nonvested Stock Unit Award shall terminate and be forfeited
as of the date the Participant ceases to be an Employee or Director.
ARTICLE IX
QUALIFIED PERFORMANCE-BASED AWARDS
9.01    Scope and Purpose. The purpose of this Article is to enable the
Committee to make Awards that are structured to qualify as “performance-based
compensation” under Section 162(m)(4)(C) of the Code; provided, however, that
the failure to designate an Award as a Qualified Performance-Based Award shall
not mean that such Award does not constitute “performance-based compensation” if
the Award otherwise meets the requirements under Section 162(m) or any
regulations thereunder. The Committee shall establish such additional terms and
conditions as it may deem appropriate for such an Award. Notwithstanding
anything herein to the contrary, Awards that are not intended to be structured
to qualify as “performance-based compensation” under Section 162(m)(4)(C) of the
Code may nevertheless be subject to such performance-based vesting and other
conditions as the Committee may determine in addition to or separate from those
described in this Article.
9.02    Applicability. Grants may be made under this Article to Covered
Employees or to those Employees who the Committee determines may become Covered
Employees in the period covered by an Award.
9.03    Awards.
(a)    The Committee shall establish the applicable Performance Period and
Performance Goal(s) for each Award. The Committee may establish (i) different
Performance Periods for different Participants and (ii) concurrent or
overlapping Performance Periods.
(b)    A Participant will, as determined by the Committee, be entitled to the
grant made under a Qualified Performance-Based Award only if (and to the extent)
the applicable Performance Goal(s) are achieved within the applicable
Performance Period; provided that the Committee may reduce or eliminate a
Qualified Performance-Based Award to the extent it deems necessary or
appropriate.
(c)    The maximum Qualified Performance-Based Award payment to any one
Participant under the Plan for a Performance Period shall be the Share limit set
forth in Sections 6.01(b), 7.01(b) or 8.01(b), whichever is applicable.


13

--------------------------------------------------------------------------------





(d)    No adjustment of any Qualified Performance-Based Award pursuant to
Section 11.01 shall be made except on such basis, if any, as will not cause such
Award to cease to qualify as “performance-based compensation” within the meaning
of Section 162(m) of the Code.
9.04    Establishment of Performance Goals.
(a)    All Performance Goals shall (i) be objective, (ii) be established not
later than ninety (90) days after the beginning of any applicable Performance
Period (or at such other date as may be required or permitted for
“performance-based compensation” under Section 162(m)) and (iii) otherwise meet
the requirements of Section 162(m) of the Code, including the requirement that
the outcome of the Performance Goals be substantially uncertain at the time
established.
(b)    The Committee shall establish the applicable Performance Goals for a
Performance Period based upon the applicable performance criteria set forth in
subsection (c) below. After the end of the applicable Performance Period, the
Committee shall certify (in writing) the extent to which any such Performance
Goals have been satisfied, and the amount payable as a result thereof, prior to
payment, settlement or vesting of any Award that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code. Notwithstanding satisfaction of any Performance Goals, the number of
Shares issued under or the amount paid under an award may be reduced by the
Committee on the basis of such further considerations as the Committee shall
determine.
(c)    For purposes of this Article, “performance criteria” shall mean any one
or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or Subsidiary, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee: (i) operating income; (ii) earnings before interest, taxes,
depreciation and amortization (“EBITDA”); (iii) earnings; (iv) cash flow; (v)
market share; (vi) sales or revenue; (vii) expenses; (viii) profit/loss or
profit margin; (ix) working capital; (x) return on equity or capital; (xi)
earnings per share; (xii) stock price; (xiii) price/earnings ratio; (xiv) debt
or debt-to-equity; (xv) balance sheet measurements; (xvi) cash or assets; (xvii)
liquidity; (xviii) economic value added (“EVA”); (xix) operations; (xx) mergers
and acquisitions or divestitures; and/or (xxi) franchisee operations and other
industry-specific factors (such as average daily room rates, room occupancy
rates, room turnover, customer satisfaction, revenue and/or royalties per
available room, executed franchise contracts, number of franchises and like
factors).
(d)    To the extent consistent with Section 162(m) of the Code, the Committee
(i) may appropriately establish performance criteria that either disregards or
takes into account the effects of, among other things, charges for
restructurings, discontinued operations, extraordinary items and all items of
gain, loss or expense determined to be extraordinary or unusual in nature or
related to the disposal of a segment of a business or related to a change in
accounting principle all as determined in accordance with standards established
by opinion No. 30 of the Accounting Principles Board or other applicable or
successor accounting provisions, as well as the cumulative effect of accounting
changes, in each case as determined in accordance with generally accepted
accounting principles or identified in the Company’s financial statements or
notes to the financial


14

--------------------------------------------------------------------------------





statements, and (ii) may appropriately establish performance criteria that
either includes or excludes, among other things, gains and losses related to any
of the following events that occurs during a performance period: (A) the sale of
assets, (B) litigation, claims, judgments or settlements, (C) the effect of
changes in tax law or other such laws or provisions affecting reported results,
(D) accruals for reorganization and restructuring programs, (E) accruals of any
amounts for payment under this Plan or any other compensation arrangement
maintained by the Company, and (F) investments in or expenses related to new
lines of business or non-core business initiatives that were unbudgeted at the
time the performance criteria were established.
ARTICLE X
DEFERRAL OF PAYMENTS
10.01    Deferral Elections.
(a)    To the extent permitted in the Agreement or by the Committee, a
Participant may elect to defer payment of all or any portion of a Stock Award.
Such election shall be made at such time and upon such terms as the Committee
may establish in accordance with Section 409A of the Code (and any regulations
thereunder). Notwithstanding the terms of any Agreement to the contrary, such an
election may only be made in the following circumstances:
(i)    A Participant may elect to defer payment of an Award within thirty (30)
days of the date of grant, provided that the election (A) is made more than one
(1) year prior to the date any portion of the Award becomes vested, and (B)
meets such other or different requirements as may be determined by the Committee
to be necessary to comply with Section 409A of the Code (and any regulations
thereunder); and
(ii)    A Participant may elect to further defer the date when the payment of an
Award is to be made, provided that: (A) the election is made more than one (1)
year prior to the date payment is otherwise scheduled to begin; (B) the election
does not become effective for twelve (12) months; (C) the date on which payment
is to be made is delayed for at least five (5) years following the date payment
is otherwise scheduled to begin; and (D) the election meets such other or
different requirements as may be determined by the Committee to be necessary to
comply with Section 409A of the Code (and any regulations thereunder).
(b)    Notwithstanding the terms of any Agreement to the contrary, the
distribution of any Awards subject to Section 409A of the Code shall be made in
accordance with Section 409A (and any regulations thereunder). For any such
distribution to be made upon the Participant’s termination, “termination of
employment” and like terms shall have the same meaning as “separation from
service” under Section 409A (and any regulations thereunder). Except as
otherwise provided in the deferral election or the Agreement, any such
distribution that is to be made upon termination shall be made within ninety
(90) days of such termination; provided, that if the Participant is a “specified
employee” within the meaning of Section 409A (as determined by the Company or
its delegate), any such distribution shall not be made until expiration of the
6-month period following the Participant’s termination (or, if earlier, the
Participant’s death).
(c)    Notwithstanding any other provision of the Plan to the contrary, a
Participant may, to the extent permitted by the Company consistent with Section
409A of the Code, elect to pay


15

--------------------------------------------------------------------------------





any required employment taxes (and any resulting income taxes) that arise as of
the date of deferral (or, if later, vesting) hereunder either (i) by direct
payment or (ii) through the withholding of such amounts from nondeferred Awards
or other compensation due the Participant. In the alternative, the Company may,
in its sole discretion, offset such taxes against the Participant’s deferred
Award to the extent permitted under Treas. Reg. Section 1.409A-3(j)(4) or other
applicable regulations under Section 409A.
10.02    Deferral Account. The deferred Awards shall be credited to a
bookkeeping account maintained by the Company in the name of the Participant.
Any dividends or other distributions on credited Shares also shall be credited
to that account. Such amounts may, as provided in the Agreement or determined by
the Committee, be credited with a reasonable rate of interest or invested in
additional deferred Shares.
10.03    Applicable Legal Requirements. The deferral of any Award under this
Article shall comply and be administered consistent with Section 409A of the
Code. Notwithstanding anything herein to the contrary, in no event will any
deferral of the delivery of Shares or any other payment (or the acceleration of
the delivery of deferred Shares or other deferred payments) for any Award be
allowed if the Committee determines that the deferral would result in a
violation of the requirements of Section 409A for deferral elections and/or the
timing of payments. Any Agreement may be reformed by the Committee to the extent
necessary or appropriate to comply with the requirements of Section 409A.
ARTICLE XI
ADJUSTMENTS
11.01    Adjustments for Changes in Capital Structure. The maximum number of
Shares as to which Awards may be granted under this Plan, the annual Award
limits and the terms (including the Option Price) of any outstanding Award shall
be automatically adjusted proportionately in the event that (i) the Company (A)
effects one or more dividends or distributions of securities, property or cash
(other than regular, quarterly cash dividends), stock split-ups, subdivisions or
consolidations of Stock or (B) engages in a reorganization, reclassification or
spin-off or (ii) there occurs any other event or transaction that affects the
number or kind of Shares outstanding, which the Committee determines that such
adjustments are necessary or appropriate to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.
Any adjustments required hereunder for Options may be made in accordance with
Section 424(a) of the Code and/or Section 409A of the Code, or, except as
otherwise expressly provided in this Plan, may be designed to treat the Shares
available under the Plan and subject to Awards as if they were all outstanding
on the record date for such event or transaction or to increase the number of
such Shares to reflect a deemed reinvestment in Shares of the amount distributed
to the Company’s securityholders. Notwithstanding the foregoing or the terms of
any Agreement to the contrary, any adjustments required hereunder for any Award
shall, to the extent necessary to comply with Section 409A of the Code, be made
in accordance with Section 409A (and any regulations thereunder).


16

--------------------------------------------------------------------------------





ARTICLE XII
CHANGE IN CONTROL
12.01    Change of Control.
(a) In the event of a Change of Control, the Committee may take any one or more
of the following actions with respect to one or more of the outstanding Awards:
(i) Provide that such Awards shall be assumed, or equivalent Awards shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof), provided that any such Options substituted for Incentive Stock Options
may be structured to satisfy, in the determination of the Committee, the
requirements of Code section 424(a);
(ii) Provide that such Awards shall terminate upon consummation of the Change of
Control and each Participant shall receive, in exchange therefor, a payment in
securities, cash or a combination of the two equal to:


(A)    in the case of an Option, the Fair Market Value of the Shares payable
under such Option as of the last trading day preceding the date on which the
Change in Control takes place (net of the Option Price);
(B)    in the case of a SAR, the amount payable under the SAR as of the last
trading day preceding the date on which the Change in Control takes place; or
(C)    in the case of any other Award, the Fair Market Value of the Shares
subject to the Award as of the last trading day preceding the date on which the
Change in Control takes place.
(iii) vest Awards and require that any Options or SARs be exercised at such time
and upon such conditions as the Committee may determine (with any unexercised
Awards terminating upon expiration of the time period for exercise).
Notwithstanding the foregoing or the terms of any Agreement to the contrary, any
Award to which Section 409A of the Code applies may only be paid upon a Change
of Control to the extent that the Change of Control event qualifies as such
under Section 409A (and any applicable regulations thereunder).
12.02    Vesting Upon a Change in Control.
(a)    Notwithstanding any other provision of the Plan to the contrary, if a
“Change of Control” occurs and the Participant’s employment with the Company
terminates as described in subsection (b) below, the following shall (except as
otherwise provided by the Committee or in the Agreement) occur:
(i)    All Options and SARs that are outstanding at the time the Participant’s
employment with the Company terminates shall become fully vested and exercisable
in full;


17

--------------------------------------------------------------------------------





(ii)    All Stock and Stock Unit Awards (including any Qualified
Performance-Based Awards) that are outstanding at the time the Participant’s
employment with the Company terminates shall become fully vested and any
restrictions shall lapse, and;
(iii)    for any Awards with performance-based requirements that are outstanding
at the time the Participant’s employment with the Company terminates, all
uncompleted performance periods at the time of such Change of Control shall be
deemed to have been completed, the level of performance set forth under the
Agreement shall be either (i) the actual attained level, or (ii) if actual
performance is not determinable, then the target level of performance shall be
deemed to have been attained, and each such outstanding Award granted to each
Participant for all outstanding Performance Periods shall become payable to each
Participant.
Notwithstanding the foregoing, the time for payment of an Award shall not be
accelerated under this Section to the extent such acceleration would be contrary
to the payment timing or other rules under Section 409A of the Code, and, in the
case of a Participant to whom Section 409A(a)(2)(B)(i) applies, payment shall,
to the extent required under that Section 409A, be delayed for six months
following the Participant’s termination as an Employee. Notwithstanding the
foregoing or the terms of any Agreement to the contrary, any Award to which
Section 409A of the Code applies may only be paid hereunder to extent permitted
under Treas. Reg. Section 1.409A-3(c) (or other applicable regulation under
Section 409A). Any such payment shall be made within ninety (90) days of the
date of termination; provided, that if the Participant is a “specified employee”
within the meaning of Section 409A (as determined by the Company or its
delegate), any such payments shall not be made until the expiration of the
6-month period following the Participant’s termination (or, if earlier, the
Participant’s death). For purposes of the foregoing, “termination of employment”
and like terms shall have the same meaning as “separation from service” under
Section 409A (and any regulations thereunder).
(b)    This Section shall (except as otherwise provided by the Committee or in
the Agreement) apply in the event that the Participant’s employment terminates
within two years of the Change of Control under either of the circumstances
described below:
(i)    The Participant’s employment as an Employee is terminated by the Company
other than for Cause: or
(ii)    The Participant terminates his or her employment as an Employee for good
reason (as defined in subsection (c) below).
(c)    For purposes of this Section, “good reason” shall mean (i) a material
reduction in the scope of a Participant’s authority, position, title, functions,
duties or responsibilities, (ii) a material relocation of a Participant’s office
location to a location more than 25 miles from the Participant’s prior principal
place of employment, (iii) a material reduction in a Participant’s base salary,
(iv) a material change in the Company’s annual bonus program adversely affecting
the Participant, or (v) a material reduction in the other employee benefits
provided to a Participant. The Participant must provide notice to the Company of
his/her intent to terminate employment for good reason and the existence of the
condition that constitutes good reason with a period of not more than 90 days
following the initial existence of such condition and the Company will then have
30 days following notice to remedy the condition. If an Employee has an


18

--------------------------------------------------------------------------------





employment or severance agreement that contains a definition of “good
reason/cause”, that definition shall supersede and replace the foregoing
definition.
ARTICLE XIII
OTHER PROVISIONS FOR GRANTS AND AWARDS
13.01    Tax Withholding Requirements.
(a)    To the extent required by applicable federal, state, local or foreign
law, a Participant shall make arrangements satisfactory to the Company for the
satisfaction of any required statutory federal, state and/or local withholding
tax obligations that arise by reason of an Option exercise or other Award prior
to delivery of any Shares. The obligations of the Company under the Plan shall
be conditional on satisfaction of all such withholding obligations and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to the Participant.
(b)    To the extent provided in the Agreement or permitted by the Committee,
the Participant may (to the extent permitted under Section 409A of the Code)
elect to have any such withholding obligations satisfied, in whole or in part,
by having the Company’s withhold Shares subject to the Option or other Award,
but not to exceed an amount equal to the maximum statutory tax rates in the
Participant’s applicable tax jurisdiction or such other rate that will not
trigger a negative accounting impact on the Company. The value of any Shares so
withheld shall be determined based on the Fair Market Value as of the last
trading day preceding the date the Shares are withheld for this purpose.
(c)    Notwithstanding anything else herein to the contrary, in the event of a
cashless exercise of an Option, the Fair Market Value for tax withholding
purposes shall be the per-Share price at which the Shares were sold by the
broker in executing the cashless exercise.
13.02    Withdrawal. A Participant may at any time elect in writing to abandon
an Award under the Plan.
13.03    Forfeiture Upon Termination For Cause. In the event that a
Participant’s status as an Employee or Director is terminated for Cause, all of
the Participant’s outstanding unexercised Options and unpaid Awards shall
(except as otherwise provided in the Agreement or by the Committee)
automatically terminate as of the date he or she ceases to be an Employee or
Director.
13.04    Registration, Listing and Qualification of Stock.
(a)    No Option or SAR shall be exercisable, no Stock shall be issued or
delivered, and no payment shall be made under this Plan except in compliance
with all applicable federal and state laws and regulations (including, without
limitation, withholding tax requirements), any listing agreement to which the
Company is a party, and the rules of all domestic stock exchanges on which the
Shares may be listed. The Company shall have the right to rely on an opinion of
its counsel as to such compliance.
(b)    Any Shares issued pursuant to this Plan may bear such legends and
statements as the Committee may deem advisable to assure compliance with federal
and state laws and regulations. No Awards shall be granted, Options or SARs
shall be exercised, Shares shall be


19

--------------------------------------------------------------------------------





issued and no payment shall be made under this Plan until the Company has
obtained such consent or approval as the Committee may deem advisable from
regulatory bodies having jurisdiction over such matters.
(c)    Any person exercising an Option or SAR or receiving Stock under any other
Award shall make such representations, warranties and agreements and furnish
such information as the Committee or the Company may request to assure
compliance with the foregoing or any other applicable legal requirements.
13.05    Corporate Restrictions.
(a)    Any Stock to be issued pursuant to an Award shall be subject to all
restrictions upon the transfer thereof which may be now or hereafter imposed by
the charter, certificate or articles, and by-laws, of the Company.
(b)    The Committee may provide that the Shares issued upon exercise of an
Option or SAR or otherwise subject to or issued under an Award shall be subject
to such further agreements, restrictions, conditions or limitations as the
Committee in its discretion may specify prior to the exercise of such Option or
SAR or the grant, vesting or settlement of such Award, including without
limitation, conditions on vesting or transferability, forfeiture or repurchase
provisions and method of payment for the Shares issued upon exercise, vesting or
settlement of such Award (including the actual or constructive surrender of
Shares already owned by the Participant) or payment of taxes arising in
connection with an Award. Without limiting the foregoing, such restrictions may
address the timing and manner of any resales by the Participant or other
subsequent transfers by the Participant of any Shares issued under an Award,
including without limitation (i) restrictions under an insider trading policy or
pursuant to applicable law, (ii) restrictions designed to delay and/or
coordinate the timing and manner of sales by Participant and holders of other
Company equity compensation arrangements, (iii) restrictions as to the use of a
specified brokerage firm for such resales or other transfers and (iv) provisions
requiring Shares to be sold on the open market or to the Company in order to
satisfy tax withholding or other obligations.
13.06    Investment Representations. The Company shall be under no obligation to
issue any Shares pursuant to any Award unless the Shares have been effectively
registered under the Securities Act of 1933 or the Participant shall have made
such written representations to the Company (upon which the Company believes it
may reasonably rely) as the Company may deem necessary or appropriate for
purposes of confirming that the issuance of such Shares will be exempt from the
registration requirements of that Act and any applicable state securities laws
and otherwise in compliance with all applicable laws, rules and regulations. To
the extent the Company is unable to or the Committee deems it infeasible to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, the Company and its Subsidiaries shall be relieved
of any liability with respect to the failure to issue or sell such Shares as to
which such requisite authority shall not have been obtained. No Option shall be
exercisable and no Shares shall be issued and/or transferable under any other
Award unless a registration statement with respect to the Shares underlying such
Option is effective and current or the Company has determined that such
registration is unnecessary.


20

--------------------------------------------------------------------------------





13.07    Registration. If the Company shall deem it necessary or desirable to
register under the Securities Act of 1933 or other applicable statutes any Stock
issued or to be issued pursuant to an Award, or to qualify any such Stock for
exemption from the Securities Act of 1933, as amended or other applicable
statutes, the Company shall take such action at its own expense. The Company may
require from each Participant such information in writing for use in any
registration statement, prospectus, preliminary prospectus or offering circular
as is reasonably necessary for that purpose.
13.08    Transferability of Awards. Notwithstanding any other provision of the
Plan, the Committee may permit an Award to be transferred by a Participant to a
family member (as defined in the General Instructions for the Form S-8) as a
gift (or otherwise without payment of any consideration) on such terms and
conditions as may be permitted under applicable law (or otherwise established by
the Committee). Except as otherwise established by the Committee, the transferee
shall be bound by the terms and conditions set forth in the Agreement for the
transferred Award; provided, however that such transferee may not transfer any
Award except by will or the laws of descent and distribution.
13.09    Applicable Legal Requirements. All Awards shall, to extent applicable,
comply and be administered in accordance with the rules and requirements of
Section 409A of the Code. To extent necessary to ensure such compliance, the
Committee may reform any Agreement to the extent it determines that the
Agreement does not comply with Section 409A. To the extent applicable, the Plan
and all Agreements are intended to comply with the distribution and other
requirements under Section 409A of the Code and shall, to the maximum extent
possible, be interpreted and applied consistent with Section 409A (and any
regulations thereunder). To the extent necessary, the Committee may reform any
such Agreement to the extent it determines that the Agreement does not comply
with Section 409A.
ARTICLE XIV
AMENDMENT AND TERMINATION
14.01    Amendment.
(a)    The Board shall have the right to amend the Plan at any time and from
time to time; provided, that no such amendment of the Plan shall, without
stockholder approval, be effective if stockholder approval of the amendment is
required at such time to qualify for any exemption from Section 16 of the
Exchange Act or by any other applicable law, regulation, rule or order.
(b)    No amendment may be made that would cause an Option or other Award not to
qualify for exemption under Section 16 of the Exchange Act.
(c)    Except as otherwise provided in the Plan or the Agreement, no amendment
of the Plan shall, without the written consent of a Participant adversely affect
the rights of the Participant with respect to an Option or other Award prior to
the date of the amendment or termination (except to the extent necessary to
comply with any applicable law, regulation, rule or order).
(d)    Notwithstanding anything herein or in any Agreement to the contrary, the
Board shall have the power to amend the Plan in any manner deemed necessary or
advisable for


21

--------------------------------------------------------------------------------





Options or any other Awards made under the Plan to qualify for any exemption
provided under Section 16 of the Exchange Act and any such amendment shall, to
the extent deemed necessary or advisable by the Board, be applicable to any
outstanding Options or other Award previously issued under the Plan. In the
event of such an amendment to the Plan, the holder of any Option or other Award
shall, upon request of the Board and as a condition for exercising of such
Option, obtaining such other award, execute a conforming amendment in the form
prescribed by the Board to the Agreement within such reasonable period of time
as the Board shall specify in such request.
14.02    Termination. The Board shall have the right to terminate the Plan at
any time; provided, that no such termination shall, except as otherwise provided
in any Agreement, terminate any outstanding Option or other award previously
granted under the Plan or adversely affect the rights of such Participant
without his or her written consent. No new Awards may be granted under the Plan
on or after the date of termination.
ARTICLE XV
GENERAL PROVISIONS
15.01     Government Regulations. The rights of Participants and the obligations
of the Company hereunder shall be subject to all applicable laws, rules, and
regulations and to such approvals as may be required by any governmental agency.
15.02    Claw-back/Recoupment Policy. Awards are subject to mandatory repayment
by the Participant to the Company pursuant to the Company’s Recoupment Policy,
as may be amended from time to time to comply with applicable laws, or any law,
rule, or regulation that imposes mandatory recoupment, under circumstances set
forth in such law, rule, or regulation.
15.03    Unfunded Plan. The Plan, insofar as it provides for Awards, shall be
unfunded, and the Company shall not be required to segregate any assets that may
at any time be represented by grants under this Plan. Any liability of the
Company to any person with respect to any grant under this Plan shall be based
solely upon any contractual obligations that may be created pursuant to this
Plan. No such obligation of the Company shall be deemed to be secured by any
pledge of, or other encumbrance on, any property of the Company. The Company
shall not be required to establish any special or separate fund or to make any
other segregation of assets to assure payment of any grant under the Plan.
15.04    Effect on Employment and Service. Neither the adoption of this Plan,
its operation, nor the issuance of any Awards hereunder shall confer upon any
individual any right to continue as an Employee or Director of the Company or an
Affiliate, or in any way affect any right and power of the Company or an
Affiliate to terminate the employment or discontinue the service of any
individual at any time with or without assigning a reason therefor.
15.05    Costs and Expenses. Except as otherwise provided by the Board, all
costs and expenses of administering the Plan shall be paid by the Company.
15.06    Proceeds from Sale of Stock. Proceeds from the purchase of Shares by a
Participant under the Plan may be used by the Company for any business purpose.


22

--------------------------------------------------------------------------------





15.07    Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware (without regard to the
conflicts of laws principles thereof). The Committee may provide that any
dispute as to any Award shall be presented and determined in such forum as the
Committee may specify, including through binding arbitration. Any reference in
this Plan or in the agreement evidencing any Award to a provision of law or to a
rule or regulation shall be deemed to include any successor law, rule or
regulation of similar effect or applicability.
15.08    Rules of Construction. Headings are given to the articles and sections
of this Plan solely as a convenience to facilitate reference. The reference to
any statute, regulation, or other provision of law shall be construed to refer
to any amendment to or successor of such provision of law and any regulation,
rule or other formal guidance thereunder.
15.09    Invalidity. If any provision of the Plan shall be held invalid or
unlawful for any reason, such event shall not affect or render invalid or
unenforceable the remaining provisions of the Plan.




23